Citation Nr: 1101760	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-27 272	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma 
of the tongue, including as secondary to exposure to herbicide.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to service connection for arthritis of the 
wrists.

4.  Entitlement to service connection for arthritis of the hips.

5.  Entitlement to an initial compensable rating for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to January 1973 
and from November 1983 to August 1987 with unverified intervening 
active service and service in the Air Force reserve.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina and 
from a May 2006 rating action of the RO in St. Petersburg, 
Florida.  [Due to a change in the location of the Veteran's 
residence, the jurisdiction of his appeal remains with the RO in 
St. Petersburg, Florida.]  

By an April 2009 decision, the Board denied service connection 
for squamous cell carcinoma on the base of the tongue.  At that 
time, the Board also reopened previously denied claims of service 
connection for degenerative disease of the low back, arthritis of 
the wrists, and arthritis of the hips.  The Board remanded these 
three reopened claims, as well as a claim of service connection 
for degenerative disease of the cervical spine and a claim for an 
initial compensable rating for bilateral pes planus, to the 
agency of original jurisdiction (AOJ) for additional development.

The Veteran appealed the Board's denial of his tongue cancer 
claim to the United States Court of Appeals for Veterans Claims 
(Court).  In December 2009, the Veteran's recently-appointed 
attorney and VA General Counsel filed a Joint Motion For Partial 
Remand (Joint Motion) of the Board's April 2009 denial of that 
issue.  In a January 2010 Order, the Court granted the Joint 
Motion and, in so doing, vacated that portion of the Board's 
April 2009 decision that had denied service connection for tongue 
cancer and remanded the matter to the Board for compliance with 
the Joint Motion.

In August 2010, the Appeals Management Center (AMC), through the 
RO in Huntington, West Virginia, granted service connection for 
degenerative joint disease of the lumbar spine (10%, from 
April 5, 2006).  Because this service connection claim was 
granted, and the Veteran has not expressed disagreement with the 
rating or effective date assigned to that award, a claim 
pertaining to the degenerative disease of the Veteran's lumbar 
spine is no longer before the Board.  

For the reasons set forth below, this appeal is REMANDED to the 
RO.  VA will notify the Veteran if further action is required.  


REMAND

Squamous Cell Carcinoma Of The Tongue

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases are presumed to 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of the 
disease during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.309(e) (2010).  (In this context, the term "herbicide 
agent" is defined as a chemical in an herbicide used in support 
of the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i) (2010).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, is presumed to have 
been exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

In the current appeal, the Veteran asserts that he has tongue 
cancer as a result of his active military service.  Specifically, 
he maintains that he developed tongue cancer as a result of 
exposure to herbicides during his service in Vietnam.  Thus, the 
Veteran contends that service connection is warranted for tongue 
cancer.  

Under VA's duty to assist claimants, VA will provide a medical 
examination when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability; but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) 
(2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Service personnel records document the Veteran's visitation to 
the Republic of Vietnam in 1971.  Thus, he is presumed to have 
been exposed to herbicide agents during service.  Further, 
although squamous cell carcinoma of the tongue is not a specified 
disease for which service connection may be presumed for veterans 
exposed to herbicide agents, the Veteran in the current appeal is 
not precluded from pursuing service connection on a theory of 
direct service connection; i.e., that the tongue cancer is due to 
or the result of herbicide exposure.  See Combee v. Brown, 
34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

Indeed, post-service treatment records from the VA Medical Center 
(VAMC) in Orlando, Florida, reflect that the Veteran was 
diagnosed with squamous cell carcinoma at the base of the tongue 
after a biopsy was performed in October 2004.  At an April 2005 
VA outpatient treatment session, a VA examiner indicated that the 
Veteran had squamous cell carcinoma of the tongue.  The examiner 
didn't "know why 'cancer of the larynx, trachea, bronchus, and 
lung' are considered sc [service connected] related cancers 
linked to agent orange exposure . . . but that [the Veteran's] 
oral cancer of the t[o]ngue is not-he smoked for only about 2 
years decades ago."

The parties to the December 2009 Joint Motion agreed that the 
April 2005 progress note provides sufficient evidence to satisfy 
the McLendon requirements for a VA examination, particularly that 
there is at least an indication that the Veteran's tongue cancer 
may be associated with his presumed exposure to herbicide agents.  
Thus, the Board will remand the issue for an appropriate VA 
examination and nexus opinion.

Furthermore, it appears that the Veteran receives regular 
treatment at the Orlando VAMC.  Accordingly, updated pertinent 
treatment records should be obtained on remand.  38 U.S.C.A. 
§ 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency and must be obtained if pertinent).  

Remaining Issues On Appeal

As noted in the Introduction portion of this Remand, in April 
2009, the Board remanded the following issues remaining on appeal 
to the AOJ for additional development:  entitlement to service 
connection for degenerative joint disease of the cervical spine; 
entitlement to service connection for arthritis of the wrists; 
entitlement to service connection for arthritis of the hips; and 
entitlement to an initial compensable rating for bilateral pes 
planus.  Further review of the claims file indicates that the 
AMC, through the Huntington RO, has undertaken some of the 
requested development.  However, the development set forth in the 
April 2009 remand has not been completed.  Thus, these four 
claims must be remanded to the AOJ for compliance with the prior 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the Board confers on a veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand).

Specifically, according to the April 2009 Remand instructions, a 
comprehensive orthopedic examination was to be conducted in order 
to address the nature and etiology of the Veteran's claimed 
disabilities for which he is seeking service connection, and to 
assess the level of severity of his service-connected bilateral 
pes planus.  An examination was conducted in May 2010.  However, 
because the examination report does not address the Veteran's 
neck or cervical spine, a remand is necessary to schedule another 
VA examination in connection with the claim of service connection 
for degenerative joint disease of the cervical spine.  

In addition, a supplemental statement of the case (SSOC) was to 
be provided if any decision remained adverse following a re-
adjudication of the claims remaining on appeal.  Although a 
September 2010 letter makes reference to an August 2010 SSOC, no 
such document or any other SSOC has been associated with the 
claims file that is before the Board.  Thus, these four claims 
remaining on appeal must be remanded for the issuance of an SSOC 
in compliance with the April 2009 Remand.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain copies of records of tongue 
cancer, degenerative joint disease of the 
neck, arthritis of the wrists and hips, and 
bilateral pes planus treatment that the 
Veteran has received from the Orlando VAMC 
since August 2010.  Associate all such 
available reports with the claims folder.

2.  Then, schedule the Veteran for a VA 
examination in connection with his claim of 
service connection for squamous cell 
carcinoma of the tongue.  The entire claims 
file, to include a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  All 
appropriate tests and studies should be 
performed and all clinical findings should 
be reported in detail.  

Based on a review of the evidence of 
record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e. a 50 percent or greater 
probability) that the squamous cell 
carcinoma of the Veteran's tongue is 
related to his active military service, 
including his conceded in-service exposure 
to herbicide agents such as Agent Orange.  
All opinions should be set forth in detail 
and explained in the context of the record.

3.  Also, schedule the Veteran for a VA 
orthopedic examination of his cervical 
spine.  The entire claims file, to include 
a complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All appropriate tests 
and studies should be performed, including 
imaging studies, and all clinical findings 
should be reported in detail.  

The examiner should provide an opinion as 
to whether any disability of the cervical 
spine diagnosed on examination is at least 
as likely as not (a 50 percent or greater 
probability) related to the Veteran's 
active military service.  All opinions 
should be set forth in detail and explained 
in the context of the record.

4.  After undertaking any other development 
deemed appropriate, readjudicate the claims 
for service connection for squamous cell 
carcinoma of the tongue, including as 
secondary to exposure to herbicide; 
degenerative joint disease of the cervical 
spine; arthritis of the wrists; and 
arthritis of the hips, as well as the claim 
for an initial compensable rating for 
bilateral pes planus.  In doing so, locate 
and associate with the claims file any 
temporary folders that are being maintained 
at the RO or the AMC on behalf of the 
Veteran.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with an SSOC and afford them 
an opportunity to respond before the record 
is returned to the Board for further 
review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

